IN THE COURT OF APPEALS OF TENNESSEE
                                                   FILED
                         AT KNOXVILLE
                                                                      April 16, 1999

                                                                    Cecil Crowson, Jr.
                                                                    Appellate C ourt
                                                                        Clerk
TERESA A. BEASON (BROWN),              )      KNOX CIRCUIT
                                       )
      Plaintiff/Appellee               )      NO. 03A01-9809-CV-00314
                                       )
v.                                     )
                                       )      HON. BILL SWANN
JEFFREY A. BEASON,                     )      JUDGE
                                       )
      Defendant/Appellant              )


                              JUDGMENT

      The appeal came on to be heard upon the record from the Circuit Court of

Knox County and briefs filed on behalf of the respective parties. Upon

consideration thereof, this Court is of the opinion that the judgment of the trial

court should be modified.

      It is, therefore, ORDERED and ADJUDGED by this Court that the

judgment of the trial court is modified and the case is remanded to the Circuit

Court of Knox County for further consideration consistent with this opinion and

for collection of costs pursuant to applicable law. Costs are assessed to the

parties evenly, for which execution may issue, if necessary.



                                  PER CURIAM